United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                            _____________

                             No. 96-1203WA
                             _____________

Sherman L. Gibbs,                *
                                 *
               Appellant,        *   Appeal from the United States
                                 *   District Court for the Western
     v.                          *   District of Arkansas.
                                 *
Shirley S. Chater,               *          [UNPUBLISHED]
                                 *
               Appellee.         *
                          _____________

                    Submitted:     May 1, 1997

                        Filed: May 5, 1997
                            _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                          _____________


PER CURIAM.


     Sherman L. Gibbs appeals the judgment of the district court
affirming the Commissioner’s decision to deny Gibbs’s applications
for disability insurance benefits and supplemental security income.
After careful review of the administrative record and the parties’
briefs, we agree with the conclusions reached by the district court
and affirm without further discussion.            See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.